Citation Nr: 0401927	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  00-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Eligibility for a Department of Veterans Affairs (VA) 
guaranteed home loan based on the veteran's death having been 
caused by a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the VA Regional Office 
(RO), in which the RO denied the benefit sought on appeal.  
The appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.

The Board notes that in her May 2000 substantive appeal the 
appellant requested a hearing before a member of the Board at 
Washington, D.C.  The hearing was initially scheduled for May 
2003, but the private attorney then representing the 
appellant filed a motion to have the hearing date re-
scheduled.  That motion was granted, and an additional 
hearing was scheduled for July 2003.  In July 2003 the 
appellant moved the Board to re-schedule the hearing, on the 
basis that she had not been able to maintain contact with the 
private attorney.  She then appointed the American Legion as 
her representative, and the Board granted her motion to re-
schedule the hearing.  The third hearing was scheduled for 
December 2003, but the appellant or her representative failed 
to appear for the hearing.  In a written brief submitted to 
the Board in January 2004, the appellant's representative 
(the American Legion) reported that the appellant's son had 
requested that the hearing be postponed in order to provide 
him the opportunity to obtain additional evidence.  The 
representative also reported, however, that he had not been 
able to contact the appellant or her son regarding re-
scheduling of the hearing.

In accordance with 38 C.F.R. § 20.702, an appellant or the 
representative may request a different date for the hearing 
within 60 days from the date of the letter of notification of 
the time and place of the hearing, or not later than two 
weeks prior to the scheduled hearing date, whichever is 
earlier.  Only one such request for a change of the date of 
the hearing will be granted.  After this period has passed, 
or after one change in the hearing date is granted based on a 
request received during such period, the date of the hearing 
will become fixed.  After a hearing date has become fixed, an 
extension of time for appearance at a hearing will be granted 
only on a showing of good cause.  If an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.

More than one of the appellant's requests for a change of the 
date of the hearing were granted.  The date of the hearing 
scheduled in December 2003 was, therefore, fixed, and an 
additional extension of time for appearance at a hearing 
could have been granted only on a showing of good cause.  
Neither the appellant nor her representative requested VA to 
re-schedule the December 2003 hearing prior to the date of 
the hearing.  Because the appellant failed to appear for the 
scheduled hearing or request that the hearing be re-scheduled 
prior to the date of the hearing, the Board finds that the 
appellant's request for a hearing has been, as a matter of 
law, withdrawn.  38 C.F.R. § 20.702(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that she is eligible for a home loan 
guarantee because the veteran died from a service-connected 
disability.  The death certificate shows that he died in 
December 1969 due to carcinoma of the esophagus with 
metastasis.  At the time of his death service connection had 
been established for the residuals of shrapnel wounds to the 
right pelvis and the right shoulder, and for defective 
hearing in the right ear, both of which were rated as non-
compensable.

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA is potentially 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and still 
pending before VA on that date.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  Because the appellant's appeal 
of the denial of eligibility for a home loan guarantee was 
pending at the RO on November 9, 2000, the provisions of the 
VCAA are applicable to her claim.  

The RO has not, however, informed the appellant of the 
information and evidence required to substantiate her claim, 
or the relative responsibilities of the appellant and VA in 
developing that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds, therefore, that 
remand of the case is required.

Additional Development

A veteran is eligible for a direct, guaranteed, or insured 
housing loan if he served for 90 days or more during World 
War II (September 16, 1940, to July 25, 1947).  In this case 
the term "veteran" includes the surviving spouse of any 
veteran who died from a service-connected disability.  
38 U.S.C.A. §§ 3701(b), 3702(a) (West 2002).

The veteran's discharge certificate establishes that he 
served from March 1943 to January 1946.  He had, therefore, 
basic eligibility for a direct, guaranteed, or insured 
housing loan.  In order for the appellant to be entitled to 
those benefits as the veteran's surviving spouse, the 
evidence must show that the veteran died from a service-
connected disability.

The veteran's service medical records show that during 
service he was treated for the residuals of the shrapnel 
wounds, bacillary dysentery, and chronic tonsillitis.  His 
service personnel records also show that he was involved in 
multiple, intensive episodes of combat with enemy forces, and 
the appellant has submitted evidence documenting the 
devastation done to the ship on which the veteran served 
during these combat episodes, the U.S.S. Birmingham.  The 
appellant contends that any or all of the disorders for which 
he was treated during service, or the environmental exposure 
to smoke and fumes when his ship was damaged from enemy bombs 
and artillery fire, resulted in the development of esophageal 
cancer, from which he died in December 1969.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the claim is supported by medical 
evidence of a current disability (the esophageal cancer that 
caused the veteran's death), and evidence of an in-service 
disease or injury (chronic tonsillitis and exposure to 
environmental hazards), VA must obtain a medical opinion 
regarding a nexus between the currently diagnosed disability 
and the in-service injury.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Board finds, therefore, that in 
addition to providing the appellant with the notice required 
by the VCAA, the RO should obtain a medical opinion regarding 
the claimed relationship between the cancer that caused the 
veteran's death and any incident of service.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should provide the claims file 
to a VA physician and ask that physician 
to provide an opinion on whether the 
esophageal cancer that caused the 
veteran's death is at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to the 
medical disorders for which he was 
treated during service, or any other 
incident of service.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


